Title: To James Madison from Francis Fairfax, 21 March 1807
From: Fairfax, Francis
To: Madison, James



Dear Sir,
Chas.town 21st. Mar: 1807.

The inclosed Production is from the Pen of Gen: H: Lee, who intends it to be inserted in the first number of the Farmer’s Museum; but requested me to transmit it to you for your examination, desiring that you will be so obliging as to return it to me, with such animadversions, as your leisure will permit you to make; particularly respecting the estimates of the whole effective militia of the Union, and the Probable number which the proposed Classification would give: which your nearer access to Statistical accounts would enable you to correct.  I suppose Gen: Lee, from Military talents x and experience, to be well qualified for the undertaking.  At all events it cannot be amiss to call the Public Attention, more than ever, to this important Subject.  With respects to Mrs. M., I remain Dear Sir, With unfeigned and affectionate respect Yrs.

F: Fairfax


P. S.  The Museum will not appear till late in April.  May I beg your attention to forward the inclosed safely to Mr. Stoddert?

